PER CURIAM.
Plaintiff sued the defendant claiming damages for personal injuries received in an automobile collision. The action was instituted after she had signed a release for the property damage she had suffered. The defendant contends that there was a splitting of causes of action. The trial court properly struck this defense. Rosenthal v. Scott, Fla. 1963, 150 So.2d 433.
The plaintiff had received $650.00 from her insurance carrier for her personal injuries because the defendant was uninsured. In the suit against the uninsured motorist to recover for personal injuries, the defendant contended that plaintiff’s recovery should be limited to that amount. This contention was properly denied by the trial court. Finley P. Smith, Inc. v. Schectman, Fla.App.1961, 132 So.2d 460.
No reversible error having been made to appear, the judgment appealed is affirmed.
Affirmed.